                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-04601-SVW-AS                                           Date      December 10, 2018
 Title             Susan Anderson v. American Airlines, Inc. et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS ORDER MOVING CASE TO INACTIVE CALENDAR
                              PENDING SETTLEMENT


       The Court, having received the Notice of Settlement, filed December 10, 2018, vacates all
previously set dates.

        The Court moves the matter to the inactive calendar pending finalization of settlement. Should
the settlement not be finalized within a reasonable time, the parties shall notify the Court, in writing, and
request that the matter be restored to the active calendar.




                                                                                                   :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
